Citation Nr: 1610774	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-46 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the left cheek (a cyst excision scar), on appeal from an initial grant of service connection.
 
2.  Entitlement to a compensable evaluation for a scar of the right upper chest (a cyst excision scar), on appeal from an initial grant of service connection.
 
3.  Entitlement to an evaluation in excess of 20 percent for prostatitis, on appeal from an initial grant of service connection.
 
4.  Entitlement to a compensable evaluation for scars of the right shin, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982, and from September 1982 to July 2008. 

This appeal comes before the Board of Veterans' Appeals (Board), from a rating decision of October 2008 from the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for the four disabilities listed on the front page of this action and assigned disability ratings.  The appellant was notified of that action and he has appealed asking that higher ratings be assigned. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in October 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

The claim was previously remanded in May 2012 and May 2015 for additional development. 

In the May 2015 remand, the Board noted that the issue of entitlement to an increased evaluation for dermatitis had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board referred the issue to the AOJ for appropriate action.  The AOJ has not adjudicated the issue and therefore, the Board will re-refer the issue to the AOJ for adjudication.

The Board has reviewed the Veteran's electronic records on the Veterans Benefits Management System (VBMS) and Virtual VA, together with the physical claims file, in preparing the remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2015 Board remand, it was noted that in the May 2012 remand, the RO was requested to obtain all outstanding treatment records for the Veteran.  In June 2012, the Veteran submitted various Releases of Information Forms, VA 21-4142. Among the forms, was one for Dr. Q.M.T.  A review of the file shows that additional private treatment records were associated with the claim file.  However, there were no records from Dr. Q.M.T.  The Board found there had not been full compliance with the May 2012 remand and requested that all outstanding treatment records since 2012 be obtained.  .

Pursuant to the May 2015 Board remand, the AOJ sent the Veteran a letter in September 2015 stating that they were "working on your claim."  The letter requested that the Veteran identify all treatment received, and stated that the Veteran had said that he had received private medical treatment in 2012 and asked that the Veteran provide releases of information forms for those providers.  The record contains no response from the Veteran.

At the time of the September 2015 letter, the Veteran had an additional claim pending for unrelated disabilities which was in the process of being developed and adjudicated by the RO.  While the September 2015 letter would ordinarily be sufficient to satisfy the Board's May 2015 remand request, in this particular instance the Board cannot be certain that the Veteran understood that the letter was in reference to the issues on appeal.  Indeed, the September 2015 letter did not inform the Veteran that the information being requested was pursuant to a Board remand.  Moreover, it did not specify the issues being addressed but merely stated "we are working on your claim."  As the Veteran had another claim pending at the time, it is entirely possible that he may have thought this letter was in reference to that claim and not the issues on appeal.

Significantly, a January 2016 Report of Contact noted that the Veteran had called the RO asking why his case was returned to the Board as he had additional evidence he wanted to submit.  The Report of Contact noted that the Veteran was to be called to discuss how he could submit the evidence.  However, the record does not contain any additional documentation of any letters or communications sent to the Veteran.

Therefore, considering the above, the Board finds that the claim should be remanded to the AOJ once again in order for the AOJ to properly inform the Veteran of the requested development and to allow the Veteran to submit additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records since of pertinent private medical treatment since June 2012 that are not yet on file.  Specifically, all outstanding records from Dr. Q.M.T. should be obtained.  All efforts to obtain any records identified by the Veteran should be clearly documented in the claims file.  Any development letters sent to the Veteran in an effort to obtain the outstanding records should specifically state that the information is being sought pursuant to a Board remand and should list the issues on appeal.  
 
2.  After the above development has been completed, conduct any additional development deemed necessary to include any additional VA examinations which may need to be conducted based on the new evidence obtained. 
 
3.  After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



